Citation Nr: 0526535	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  02-11 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a disability rating in excess of 
20 percent for low back pain with degenerative changes.

2.  Entitlement to a disability rating in excess of 
10 percent for left knee pain with degenerative joint disease 
and limited flexion.

3.  Entitlement to a disability rating in excess of 
10 percent for left knee pain with degenerative joint disease 
and limited extension.

4.  Entitlement to a disability rating in excess of 
10 percent for right hip pain.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to January 
1974.  

These matters come before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO).  
In that rating decision the RO granted service connection for 
left knee pain, and assigned a 10 percent rating; low back 
pain, rated as 20 percent disabling; and right hip pain, 
rated at 10 percent.  The veteran perfected an appeal of the 
assigned ratings.

His appeal was previously before the Board in December 2003, 
at which time the Board remanded the case for additional 
development.  While the case was pending at the RO, in a 
January 2005 rating decision the RO established separate 
grants of service connection for limitation of flexion of the 
left knee and limitation of extension.  The RO continued the 
10 percent rating that had been assigned for pain in the left 
knee as limitation of flexion, and assigned a separate 
10 percent rating for limitation of extension, for a combined 
rating for the left knee disability of 20 percent.  On 
completion of the requested development the case was returned 
to the Board for further consideration of the veteran's 
appeal.

The veteran testified at a hearing before the undersigned in 
March 2003.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  Effective March 23, 2003, the low back disability is 
manifested by degenerative disc and joint disease of the 
lumbar spine with pain, limited endurance, moderate 
limitation of motion due to pain, and recurring attacks of 
intervertebral disc syndrome with intermittent relief.

3.  Left knee pain with degenerative joint disease and 
limited flexion is manifested by pain, limited endurance, and 
limitation of flexion to 85 degrees, without recurrent 
subluxation or instability.

4.  Effective November 20, 2004, left knee pain with 
degenerative joint disease and limited extension is 
manifested by pain, limited endurance, and limitation of 
extension to 15 degrees, without recurrent subluxation or 
instability.

5.  The right hip disability is manifested by degenerative 
changes with pain, limited endurance, extension of 5 degrees, 
flexion of 40 degrees, and abduction of 15 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent disability rating for low 
back pain with degenerative changes are met effective March 
23, 2003.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5293 (2001); 38 C.F.R. 
§§ 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Codes 5242, 5243 
(2004).

2.  The criteria for a disability rating in excess of 
10 percent for left knee pain with degenerative joint disease 
and limited flexion have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5260 (2004).

3.  The criteria for a 20 percent rating for left knee pain 
with degenerative joint disease and limited extension are met 
effective November 20, 2004.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5261 (2004).

4.  The criteria for a disability rating in excess of 
10 percent for right hip pain have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 
4.71, 4.71a, Diagnostic Codes 5003, 5251, 5252, 5253 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the disabilities he suffers in his 
left knee, right hip, and low back, primarily due to pain, 
warrant higher ratings than have been assigned.
Development of the Claim

On receipt of a claim for benefits, VA will notify the 
veteran of the evidence that is necessary to substantiate the 
claim.  VA will also inform him of which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that he provide any evidence in 
his possession that pertains to the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); 38 C.F.R. § 3.159(b) (2004).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a section 5103(a) notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the RO.  The Court also held, however, 
that providing the notice to the claimant after the initial 
decision could satisfy the requirements of the statute if the 
timing of the notice was not prejudicial to the claimant.  
Pelegrini, 18 Vet. App. at 121.

The RO notified the veteran of the information and evidence 
needed to substantiate his claim in March and November 2004 
by informing him of the evidence required to establish 
entitlement to higher ratings.  The RO also informed him of 
the information and evidence that he was required to submit, 
including any evidence in his possession, and the evidence 
that the RO would obtain on his behalf.  The RO informed him 
that although VA would make reasonable efforts to obtain the 
evidence he identified, it was ultimately his responsibility 
to provide the evidence in support of his claim.  The Board 
finds, therefore, that VA has fulfilled its duty to inform 
the veteran of the evidence he was responsible for 
submitting, and what evidence VA would obtain in order to 
substantiate his claim.  Quartuccio, 16 Vet. App. at 187.

Although the March and November 2004 notices were sent 
following the November 2001 decision, the veteran has had 
more than a year following the initial notice to submit 
additional evidence or identify evidence for the RO to 
obtain.  He responded to those notices by stating that he had 
no additional evidence to submit.  Following issuance of the 
notices the RO received additional evidence and re-
adjudicated the substantive merits of the veteran's claim in 
a January 2005 supplemental statement of the case.  In re-
adjudicating the claim the RO considered all the evidence of 
record and applied the benefit-of-the-doubt standard of 
proof.  In resolving his appeal the Board will also consider 
all the evidence now of record, and apply the same standard 
of proof.  The Board finds, therefore, that the delay in 
issuing the section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103, 120 (2005), motion for review en banc denied (May 27, 
2005) (an error in the adjudicative process is not 
prejudicial unless it affects the essential fairness of the 
adjudication).  

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In a claim for disability 
compensation, VA will provide a medical examination which 
includes a review of the evidence of record if VA determines 
it is necessary to decide the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2004).  

The RO has obtained the private and VA treatment records the 
veteran identified, and provided him VA medical examinations 
July 2001, September 2004, and November 2004.  The veteran 
presented testimony before the undersigned in March 2003.  He 
has not indicated the existence of any other evidence that is 
relevant to his appeal, and stated that he had no additional 
evidence to submit.  The Board concludes that all relevant 
data has been obtained for determining the merits of his 
claim and that no reasonable possibility exists that any 
further assistance would aid him in substantiating his claim.  
See 38 U.S.C.A. § 5103A (West 2002); Wensch v. Principi, 
15 Vet. App. 362, 368 (2001); 38 C.F.R. § 3.159(c) (2004).
Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  If the minimum schedular evaluation requires 
residuals and the schedule does not provide a no-percent 
evaluation, a no-percent evaluation is assigned when the 
required residuals are not shown.  38 C.F.R. § 4.31 (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2004).

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, the hip 
and knee are considered major joints and multiple 
involvements of the lumbar vertebrae are considered groups of 
minor joints, ratable on a parity with major joints.  
38 C.F.R. § 4.45 (2004).

The veteran has appealed the disability ratings initially 
assigned with the grants of service connection in November 
2001.  Because he has appealed the initial ratings, the Board 
must consider the applicability of staged ratings covering 
the time period in which his claim and appeal have been 
pending.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

Traumatic arthritis under Diagnostic Code 5010 is rated as 
degenerative arthritis.  Degenerative arthritis is to be 
evaluated based on the limitation of motion of the joint.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  If the joint is affected by 
limitation of motion but the limitation of motion is non-
compensable under the appropriate diagnostic code, a 
10 percent rating applies for each such major joint affected 
by limitation of motion.  In the absence of limitation of 
motion, a 10 percent rating applies for X-ray evidence of 
involvement of two or more major joints.  A 20 percent rating 
applies for X-ray evidence of involvement of two or more 
major joints, with occasionally incapacitating exacerbations.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2004).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  38 U.S.C.A. § 7104(a) (West 
2002); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 4.3 (2004).  If 
the Board determines that the preponderance of the evidence 
is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of 
the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.
Evaluation of Low Back Pain with Degenerative Changes
Rating Criteria

Since the veteran's claim was initiated in July 2001, the 
rating criteria for back disabilities have been revised 
twice.  The rating criteria for intervertebral disc syndrome 
were revised in August 2002, effective September 23, 2002.  
See Schedule for Rating Disabilities, Intervertebral Disc 
Syndrome, 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 
38 C.F.R. Part 4 (2004)).  The rating criteria for 
disabilities of the spine were revised in August 2003, 
effective September 26, 2003.  See Schedule for Rating 
Disabilities, The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) 
(codified at 38 C.F.R. Part 4 (2004)).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  If application of the revised 
regulation results in a higher rating, the effective date for 
the higher disability rating can be no earlier than the 
effective date of the change in the regulation.  38 U.S.C.A. 
§ 5110(g) (West 2002).  Prior to the effective date of the 
change in the regulation, the Board can apply only the 
original version of the regulation.  VAOPGCPREC 3-00.

In assigning the 20 percent rating for the low back 
disability in November 2001, the RO applied the version of 
the rating criteria pertaining to spine disabilities that was 
previously in effect.  In the January 2005 supplemental 
statement of the case the RO considered the revisions to the 
rating criteria that became effective in September 2002 and 
September 2003.  The Board finds, therefore, that it may 
proceed with a decision on the merits of the veteran's claim, 
with consideration of the original and revised regulations, 
without prejudice to him.  Bernard v Brown, 4 Vet. App. 384 
(1993) (the Board is precluded from applying law not 
considered by the RO, unless such action is not prejudicial 
to the veteran).  

According to the original rating criteria, Diagnostic Code 
5292 for limitation of motion of the lumbar spine provided a 
10 percent rating for slight limitation of motion, a 20 
percent rating for moderate limitation of motion, and a 40 
percent rating for severe limitation of motion.  38 C.F.R. 
§ 4.71a (2001).

Diagnostic Code 5293 for intervertebral disc syndrome 
provided a 60 percent evaluation if the symptoms were 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  A 40 percent evaluation applied if the 
symptoms were severe, with recurring attacks and intermittent 
relief.  A 20 percent evaluation applied if the symptoms were 
moderate, with recurring attacks.  38 C.F.R. § 4.71a (2001).

The General Rating Formula for Diseases and Injuries of the 
Spine, which became effective in September 2003, is used to 
evaluate spine disabilities, unless the spine disability is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  With or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, limitation of forward flexion 
of the thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine is rated at 40 
percent.  If forward flexion of the thoracolumbar spine is 
greater than 30 degrees but not greater than 60 degrees, or 
if the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees, or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis, a 20 percent rating applies.  

Any associated objective neurologic abnormalities including, 
but not limited to, bowel or bladder impairment, are rated 
separately under an appropriate diagnostic code.  For VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2004).

Intervertebral disc syndrome (preoperatively or 
postoperatively) is to be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  According to the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, disability manifested by incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months is rated at 60 percent.  A 40 percent rating 
applies for incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months.  With incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months, a 20 percent rating applies.  An incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004).
Factual Background

During the July 2001 VA examination the veteran complained of 
pain in the low back, which he believed to be secondary to 
his service-connected right knee disability.  Examination 
revealed significant scoliosis and range of motion of forward 
flexion of 90 degrees, with difficulty in the last 10 
degrees; backward extension to 10 degrees; lateral flexion to 
15 degrees bilaterally; and rotation of 30 degrees 
bilaterally, with residual pain thereafter.  An X-ray study 
showed mild degenerative changes in the lumbar spine, which 
the examiner found to be secondary to the service-connected 
right knee disability.  He found that the veteran would 
experience excess fatigue due primarily to pain.

The veteran presented private medical records showing that an 
X-ray study in May 2002 revealed degenerative disc disease at 
the last three lumbar levels, most severe at L5-S1, and 
anterior osteophytes at L2-L5.  When examined by his private 
physician in May 2002 the veteran complained of paresthesias 
in the right leg, but denied any obvious pain.  The physician 
found that the paresthesias was in the right L5 distribution.  
A magnetic resonance image (MRI) of the back in May 2002 
revealed degenerative disc disease, endplate spondylosis, and 
facet arthrosis at L2-S1 with extruding discs and neural 
impingement at L3-L4, L4-L5, and L5-S1.  The private 
physician did not, however, then document the range of motion 
or other manifestations of the degenerative disc disease in 
the lumbar spine.

During the March 2003 hearing the veteran testified that he 
had constant pain in the low back, and shooting pains from 
his back down his legs to his toes.  He stated that he had 
flare-ups of back pain two or three times a week, which he 
described as a grabbing-type of pain in the back which 
resolved after 15-45 minutes.  He also stated that he was 
unable to lift, and that he could sit or stand for only 15-
30 minutes.  He also testified that he previously worked 12 
hours a day as a tool salesman, but that since his back 
started bothering him he was able to work only 6 or 7 hours a 
day.

An October 2003 VA treatment record indicates that the 
veteran's back symptoms were intermittent.  The pain in the 
low back area was fairly severe, sometimes "6" to "8" on a 
scale of 1-10, with occasional radiation around to his sides.  
On examination he walked somewhat bent over, and was able to 
forward bend until his hands were just below knee level, with 
pain on straightening.  He was unable to totally straighten 
his back.  The straight leg raising test was equivocal, in 
that raising his legs hurt his back but did not send much 
pain down his legs.  The physician assessed the findings as 
low back pain with some degree of radiculopathy related to 
lumbar disc disease.  

When examined in the Pain Clinic in December 2003 the veteran 
appeared uncomfortable when ambulating, and he walked with an 
antalgic gait (he has severe arthritis in the right knee).  
Strength was 5/5 and deep tendon reflexes were 1+ in his 
lower extremities, bilaterally.  The straight leg raising 
test was negative, bilaterally.  He did not have any pain on 
palpation of his lumbar spine or sacroiliac joints.  He did 
have paravertebral muscle spasm along his lumbar spine.  His 
complaints were attributed to degenerative disc disease.

During the September 2004 VA examination the veteran reported 
having pain daily.  He stated that he had no flare-ups 
because the back always hurt and the pain was constant.  He 
denied bladder or bowel dysfunction.  Occasionally he used a 
cane.  He stated that he could walk about two blocks very 
slowly, and would stop a number of times while doing so.  He 
was unsteady and stated that he would fall because of his 
back.  He denied having any incapacitating episodes of back 
pain requiring bedrest prescribed by a physician.  

On examination, forward flexion was to 50 degrees, extension 
was 10 degrees, lateral flexion was 10 degrees in both 
directions, and rotation was 20 degrees in both directions, 
all with moderate to moderately severe pain.  The musculature 
of the back seemed strong and there was tenderness along the 
mid-lumbar area.  Ankle jerks were markedly decreased in both 
lower extremities, but sensation was intact.  He ambulated 
very slowly, favoring the right side, and his gait was 
staggered.  The examiner reference X-rays from 2001 showing 
degenerative changes of the lumbar spine.  

The examiner found that the veteran exhibited moderately 
severe pain, marked weakness, and marked fatigability, but 
not incoordination, and that the back pain interfered with 
the veteran's job because he could not lift, bend, stand, 
sit, or walk for any extended periods of time.  He had 
reduced his work activity by at least half because of his 
back problems.  The examiner found that painful motion and 
tenderness were obvious, and that there were some 
neurological findings.  The major functional impact was pain 
with any repetitive use.  The diagnosis was degenerative 
changes to the lumbar spine, L5 herniated disc, and chronic 
mechanical low back strain.

The report of the November 2004 VA examination indicates that 
examination of the lumbar spine in the standing position 
revealed no evidence of gross deformity.  There was mild 
paraspinal tenderness to firm palpation.  Forward flexion was 
to 60 degrees, with significant pain for the final 20 
degrees.  Extension was to 20 degrees, left lateral flexion 
to 25 degrees, right lateral flexion to 20 degrees, and left 
and right rotation to 20 degrees.  Bending over to touch his 
toes 10 times in rapid succession caused an increase in 
weakness, pain, and fatigue.  Pain was the most limiting 
factor with regards to loss of function.  The range of motion 
decreased approximately 10 degrees on repetitive motion.  The 
veteran walked with a significantly coxalgic gait on the 
right, and showed fatigue while walking.
Analysis

With the grant of service connection in November 2001, the RO 
evaluated the low back disability under Diagnostic Code 5292 
for limitation of motion.  Under that diagnostic code a 
maximum 40 percent rating is applicable if the limitation of 
motion of the lumbar spine is severe.  The normal range of 
motion of the lumbar spine is forward flexion of zero to 90 
degrees, extension of zero to 30 degrees, left and right 
lateral flexion of zero to 30 degrees, and left and right 
lateral rotation of zero to 30 degrees.  The VA examination 
in July 2001 revealed forward flexion limited to 80 degrees 
due to pain; backward extension to 10 degrees; lateral 
flexion to 15 degrees, bilaterally; and rotation of 
30 degrees, bilaterally.  The Board finds that reduced 
flexion from 90 to 80 degrees, reduced extension from 30 to 
10 degrees, reduced lateral flexion from 30 to 15 degrees, 
and normal rotation represents no more than moderate 
limitation of motion.  The Board has determined, therefore, 
that the criteria for a higher rating based on limitation of 
motion were not met based on the results of the July 2001 
examination.

The evidence shows that subsequent to the July 2001 
examination, the veteran developed degenerative disc disease 
in the lumbosacral spine.  In accordance with Diagnostic Code 
5293, a 40 percent rating is applicable if the back 
disability is manifested by recurrent intervertebral disc 
syndrome with intermittent relief.  During the March 2003 
hearing the veteran stated that he had constant pain in the 
back, with flare-ups two or three times a week that resolved 
after 15-45 minutes.  The physician in October 2003 found 
that the veteran suffered fairly severe back pain due to disc 
disease that was intermittent.  By weighing any doubt 
regarding the consistency of the back pain in favor of the 
veteran, the Board finds that the criteria for a 40 percent 
rating in accordance with Diagnostic Code 5293 were met as of 
March 24, 2003, the date of the veteran's hearing.  
Fenderson, 12 Vet. App. at 126-27.  The Board also finds that 
because application of the original version of the rating 
criteria allows the assignment of a higher rating, the 
original version is more beneficial to the veteran.  See 
VAOPGCPREC 3-00.

When granting an increased rating, the Board must explain why 
a higher rating is not warranted.  Shoemaker v. Derwinski, 3 
Vet. App. 248, 253 (1992).  A 60 percent rating is applicable 
under Diagnostic Code 5293 if the disability is pronounced, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.  38 C.F.R. § 4.71a (2001).  The physician in October 
2003 found some degree of radiculopathy related to lumbar 
disc disease, but also found that the evidence was equivocal.  
The straight leg raising test was negative in December 2003.  
The examiner in September 2004 described some neurological 
findings, but the evidence does not reflect persistent 
symptoms compatible with sciatic neuropathy.  Because the 
medical evidence is equivocal and inconsistent as to whether 
the disc disease is manifested by sciatic neuropathy, the 
Board finds that persistent symptoms compatible with sciatic 
neuropathy are not shown and that the criteria for a 
60 percent rating are not met.  

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Diagnostic Code 
5293, which pertains to intervertebral disc syndrome, is not 
predicated on limitation of motion and incorporates all of 
the functional limitations resulting from the service-
connected disability.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).  The Board finds, therefore, that consideration of 
the functional limitations does not result in entitlement to 
a higher rating.  DeLuca, 8 Vet. App. at 202.  For these 
reasons the Board has determined that the criteria for a 
rating in excess of 40 percent based on the original rating 
criteria are not met.

According to the revised rating criteria, the 40 percent 
rating that has been assigned is the maximum rating available 
for the thoracolumbar spine under the General Rating Formula 
for Diseases and Injuries of the Spine, in the absence of 
ankylosis.  None of the evidence shows that the lumbar spine 
is ankylosed.  A 60 percent rating is available if the 
intervertebral disc syndrome is rated based on incapacitating 
episodes.  The examiner in September 2004 expressly found 
that the low back disability had not resulted in any 
incapacitating episodes, and there is no evidence to the 
contrary.  The evidence does not show that the low back 
disability has resulted in neurological findings that would 
support a separate compensable rating.  The Board also finds, 
therefore, that the criteria for a higher rating based on the 
revised rating criteria are not met.
Evaluation of Left Knee Pain with Degenerative Joint Disease
Rating Criteria

Diagnostic Code 5260 for limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 
60 degrees, a 10 percent rating where flexion is limited to 
45 degrees, a 20 percent rating where flexion is limited to 
30 degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.  Diagnostic Code 5261 for limitation 
of extension of the leg provides a non-compensable rating if 
extension is limited to five degrees, a 10 percent rating if 
limited to 10 degrees, a 20 percent rating if limited to 
15 degrees, and a 30 percent rating if limited to 20 degrees.  
38 C.F.R. § 4.71a (2004).

VA's General Counsel has held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97.  
The General Counsel subsequently clarified that opinion and 
held that in order to merit separate evaluations under 
Diagnostic Codes 5003 and 5257, the disability must meet the 
criteria for the minimum evaluation under both diagnostic 
codes.  See VAOPGCPREC 9-98.  VA's General Counsel has also 
held that where a veteran has both limitation of flexion and 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  See VAOPGCPREC 9-04.
Factual Background

During the July 2001 VA examination the veteran complained of 
pain in the left knee, which he attributed to strain put on 
the knee due to his service-connected degenerative joint 
disease in the right knee.  Examination revealed full range 
of motion, without any localized pain, tenderness, swelling, 
or instability.  An X-ray study revealed degenerative joint 
chondrocalcinosis consistent with CPPD, which the examiner 
found to be secondary to the service-connected right knee 
disability.

An MRI of the left knee in February 2000 revealed a tear of 
the posterior horn of the medial meniscus, Grade 4 
chondromalacia patella, a Grade 1 strain of the collateral 
ligament, and a questionable tear of the anterior horn of the 
lateral meniscus.  The veteran underwent arthroscopic surgery 
on the left knee in February 2000, following which he was 
found to be doing well.  Examination in March 2000 showed 
full range of motion and good muscle tone, which his treating 
physician characterized as full recovery.

At the March 2003 hearing the veteran testified that he had 
pain in the left knee and that the knee occasionally gave way 
while he was walking.  

The report of the September 2004 VA examination indicates 
that the veteran complained of daily pain and stiffness in 
the knee.  He reported that sitting and cold weather 
sometimes made the knee worse.  He had a difficult time 
performing his job and normal daily activities due to knee 
pain, and he occasionally used a cane.  Examination revealed 
5 degrees of extension to 100 degrees flexion in the left 
knee.  The Lachman and McMurray tests were negative.  There 
was a moderate amount of crepitus in the knee, and range of 
motion exercises were done very slowly, with moderately 
severe pain through all ranges of motion.  He walked with an 
antalgic, staggered gait, favoring the right side.  The 
examiner found that the veteran exhibited moderate to marked 
pain, moderate weakness, and moderate fatigue, but no 
incoordination.  There was no additional limitation of motion 
following repetitive use, but the joint was painful.  The 
examiner provided diagnoses of musculoligamentous strain, 
degenerative joint disease, and chondrocalcinosis.

Examination of the left knee in November 2004 revealed no 
erythema or excessive warmth, and only a mild palpable 
effusion.  There was crepitus on range of motion, but no 
evidence of instability.  The active range of motion was from 
15 degrees to 85 degrees, and passive range of motion was 5 
degrees to 95 degrees.  Strength testing on flexion and 
extension of the knee was 5/5 and symmetric with the 
contralateral side.  There was some degree of medial joint 
line tenderness to firm palpation.  Repetitive testing of the 
knee did not cause a significant increase in weakness, pain, 
or fatigue.  An X-ray of the left knee revealed moderate to 
severe degenerative changes with a near complete obliteration 
of the medial compartment; significant degenerative changes 
of the left patellofemoral compartment; subchondral 
sclerosis; joint space narrowing; and osteophyte formation.
Analysis

The RO has established separate grants of service connection 
and compensable ratings for the limitation of flexion and 
limitation of extension in the left knee, in accordance with 
VAOPGCPREC 9-04.  The Board will, therefore, consider whether 
a rating in excess of 10 percent is warranted for limitation 
of flexion or limitation of extension.

In accordance with Diagnostic Code 5260, a 20 percent rating 
is applicable if flexion of the knee is limited to 
30 degrees.  None of the evidence shows that flexion of the 
knee is limited to 30 degrees, including any limitation of 
motion due to pain.  The Board finds, therefore, that the 
criteria for a higher rating based on limitation of flexion 
have not been met since the initiation of the veteran's claim 
for service connection.  Fenderson, 12 Vet. App. at 126.  For 
that reason, and the reasons explained below, the Board also 
finds that the preponderance of the evidence is against the 
appeal to establish entitlement to a disability rating in 
excess of 10 percent for left knee pain with degenerative 
joint disease and limited flexion.  

In accordance with Diagnostic Code 5261, a 20 percent rating 
is applicable if extension of the leg is limited to 
15 degrees.  Examination in November 2004 revealed that 
active extension of the left knee was limited to 15 degrees.  
The Board finds, therefore, that the criteria for a 
20 percent rating for limitation of extension of the leg were 
met as of November20, 2004, the date of the VA examination.  
Fenderson, 12 Vet. App. at 126.

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder.  Spurgeon, 10 Vet. App. at 194.  The left knee 
disability results in limited endurance of the joint.  The RO 
has, however, awarded a separate 10 percent rating for 
limited flexion of the left knee based on the X-ray evidence 
of degenerative changes in the knee with limitation of 
flexion that is non-compensable under Diagnostic Code 5260, 
in accordance with Diagnostic Code 5003.  With the separate 
20 percent rating for limitation of extension of the leg, the 
combined rating for the left knee disability is 30 percent.  
The Board finds that in the absence of compensable limitation 
of flexion in the joint, the functional limitations in the 
left knee that are in addition to the compensable limitation 
of extension are appropriately compensated by the 10 percent 
rating that has been assigned in accordance with Diagnostic 
Code 5003.

When granting an increased rating, the Board must explain why 
a higher rating is not warranted.  Shoemaker, 3 Vet. App. 
at 253.  Pursuant to Diagnostic Code 5261, a 30 percent 
rating is applicable for limitation of extension of the leg 
if extension is limited to 20 degrees.  None of the evidence 
indicates that extension of the left leg is limited to 
20 degrees, including any limitation due to pain.  The Board 
finds, therefore, that the criteria for a 30 percent rating 
for limitation of extension of the left knee are not met.

The Board notes that during the March 2003 hearing the 
veteran testified that the left knee "gave way" when 
walking.  He could not, however, verify that the giving way 
of the knee was due to actual instability, rather than the 
inability to bear his weight due to pain.  Examination in 
November 2004 revealed five degrees of pseudo laxity with the 
left knee in 30 degrees of flexion.  On examination, however, 
the knee was stable to varus and valgus stress; the anterior 
drawer, posterior drawer, and Lachman tests were all 
negative; no laxity was found in the medial and lateral 
collateral ligaments with the knee in a neutral position; and 
the examiner expressly found no evidence of instability.  The 
examinations in July 2001 and September 2004 showed the knee 
to be stable.  The Board finds, therefore, that the 
preponderance of the evidence indicates that the left knee 
disability is not manifested by recurrent subluxation or 
lateral instability.  For that reason a separate compensable 
rating due to instability in the knee pursuant to Diagnostic 
Code 5257 is not warranted.  See VAOPGCPREC 23-97; VAOPGCPREC 
9-98.  
Evaluation of Right Hip Pain
Rating Criteria

Bursitis and tenosynovitis are both rated as degenerative 
arthritis under Diagnostic Code 5003.  As shown above, 
degenerative arthritis is rated based on limitation of motion 
of the affected joint.  The normal range of motion of the hip 
is 125 degrees of flexion and 45 degrees of abduction.  
38 C.F.R. § 4.71a, Plate II, Diagnostic Codes 5019, 5024 
(2004).

Diagnostic Code 5251 provides a maximum 10 percent disability 
rating if extension of the thigh is limited to five degrees.  
Diagnostic Code 5252 provides a 10 percent rating if flexion 
is limited to 45 degrees, and a 20 percent rating if limited 
to 30 degrees.  For impairment of the thigh pursuant to 
Diagnostic Code 5253, a 10 percent rating applies if rotation 
is limited to 15 degrees, a 10 percent rating also applies if 
adduction is limited to the point that the legs cannot be 
crossed, and a maximum 20 percent rating applies for 
limitation of abduction to 10 degrees.  38 C.F.R. § 4.71a 
(2004).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  
Factual Background

During the July 2001 VA examination the veteran complained of 
pain in the right hip, which he believed to be due to the 
degenerative joint disease in his right knee.  Examination 
disclosed flexion of 125 degrees, extension of 30 degrees, 
adduction of 25 degrees, abduction of 45 degrees, external 
rotation of 60 degrees, and internal rotation of 40 degrees.  
The examiner provided a diagnosis of right hip pain that was 
secondary to the service-connected right knee disability.  

At the March 2003 hearing, the veteran testified in pertinent 
part that his right hip was painful, and that it hurt when he 
walked.  

The report of the September 2004 VA examination indicates 
that the veteran complained of daily pain and stiffness in 
the right hip.  He reported that sitting and cold weather 
sometimes made the joint worse.  His activities were affected 
because he had a difficult time performing his job and any 
normal routine daily activities due to pain in the back, 
right hip, and both knees.  Occasionally he used a cane.  On 
examination, the range of motion of the hip was 75 degrees of 
flexion, external rotation of 40 degrees, internal rotation 
of 20 degrees, and abduction of 30 degrees.  The examiner was 
unable to further evaluate the range of motion due to the 
veteran's complaint of pain.  No crepitus was noted in the 
right hip.  He walked with an antalgic, staggered gait on the 
right.  An X-ray of the right hip was normal.  

The examiner found that the veteran exhibited moderate to 
marked pain, moderate weakness, and moderate fatigability, 
but no incoordination.  There was no additional limitation of 
motion following repetitive use, but all of the joints were 
painful.  Additional limitation of motion during flare-ups 
could not be determined.  The examiner provided a diagnosis 
of tendonitis and bursitis in the right hip.

Examination of the right hip in November 2004 showed no 
erythema or gross deformity.  Passive flexion was 70 degrees, 
limited by pain, and active flexion was 50 degrees.  
Extension of the hip was 15 degrees, adduction 20 degrees, 
abduction 25 degrees, external rotation 40 degrees, and 
internal rotation 15 degrees.  The examiner found that pain 
was the most limiting factor with regard to loss of function.  
The examiner found that the range of motion decreased 
approximately 10 degrees on repetitive motion.  The veteran 
walked with a significantly coxalgic gait on the right, and 
showed fatigue with walking.  There was no appreciable 
increase in pain, but weakness and the coxalgic gait pattern 
progressively increased with use.  An X-ray revealed mild 
degenerative changes of the right hip.
Analysis

The evidence shows that the right hip disability is 
manifested by degenerative changes with pain and limited 
motion, resulting in weakness and limited endurance.  With 
the grant of service connection in November 2001, the RO 
assigned the 10 percent rating under Diagnostic Code 5252 on 
the basis that the functional limitations in the hip were 
comparable to limitation of flexion of the hip to 45 degrees.

Due to the diagnoses of bursitis and tendonitis and the X-ray 
evidence of degenerative changes in the hip, the right hip 
disability is properly evaluated based on limitation of 
motion.  The 10 percent rating that has been assigned is the 
maximum rating available under Diagnostic Code 5251 for 
limitation of extension.  A 20 percent rating is assignable 
pursuant to Diagnostic Code 5252 if flexion of the hip is 
limited to 30 degrees.  None of the evidence shows that 
flexion of the hip is limited to 30 degrees, including the 
limitation of motion due to pain.  The examiner in November 
2004 found that repetitive use would reduce the measured 
50 degrees of flexion by 10 degrees, resulting in limitation 
of flexion to 40 degrees.  Limitation of flexion to 
40 degrees more nearly approximates the criteria for the 
10 percent rating (45 degrees of flexion).  See 38 C.F.R. 
§ 4.7 (2004).  

Diagnostic Code 5253 provides a 20 percent rating for 
limitation of abduction to 10 degrees.  Examination in 
November 2004, which revealed the most restrictive movement 
of the hip, showed that abduction of the hip was limited to 
25 degrees.  The examiner found that the 25 degrees of 
abduction would be reduced by 10 degrees with use, resulting 
in limitation in abduction to 15 degrees.  Limitation of 
abduction to 15 degrees is non-compensable under the 
applicable rating criteria, in that the 20 percent rating for 
10 degrees of abduction is the only rating provided.  See 
38 C.F.R. § 4.31 (2004).  The Board finds, therefore, that 
the criteria for a higher rating based on limitation of 
extension, flexion, or abduction are not met.  

In determining the appropriate rating the Board must consider 
all of the functional limitations resulting from the service-
connected disability.  Spurgeon, 10 Vet. App. at 194.  The 
functional limitations have been considered in determining 
that the 10 percent rating is applicable based on limitation 
of flexion, in that the 40 degrees of flexion was arrived at 
by reducing the measured range of motion by 10 degrees to 
incorporate the additional limitation of function with 
repetitive use.  In the absence of such consideration, the 
50 degrees of flexion in the hip would be non-compensable 
under Diagnostic Code 5252.  

In addition, if the limitation of motion is non-compensable 
under the appropriate diagnostic code, only a 10 percent 
rating is assignable pursuant to Diagnostic Code 5003 for 
degenerative arthritis.  A 20 percent rating cannot be 
assigned under Diagnostic Code 5003 because, although the 
veteran has arthritis in multiple joints, separate 
compensable ratings have already been assigned for those 
joints.  The disabilities in those joints cannot, therefore, 
be considered in determining the appropriate rating for the 
right hip disability.  See 38 C.F.R. § 4.14 (2004).  The 
Board finds, therefore, that the criteria for a rating in 
excess of 10 percent have not been met since the initiation 
of the claim for service connection.  Fenderson, 12 Vet. App. 
at 126.  For that reason the preponderance of the evidence is 
against the appeal to establish entitlement to a disability 
rating in excess of 10 percent for right hip pain.  
Extra-Schedular Rating

An increased rating could apply if the case presented an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria.  38 C.F.R. § 3.321(b)(1) 
(2004).  With the exception of arthroscopic surgery on the 
left knee in February 2000, the veteran has not been 
hospitalized for his service-connected disabilities in the 
time frame relevant to his July 2001 claim.  

The veteran has stated that the disabilities in his right 
knee, right hip, low back, and left knee have caused him to 
reduce the number of hours that he works each day from 12 to 
4 hours.  He has not indicated that he is precluded from 
securing or following substantially gainful employment.  With 
the higher ratings assigned in this decision, he now has a 
combined 70 percent rating for his service-connected 
musculoskeletal disabilities.  The 70 percent rating that is 
being assigned contemplates significant impairment in his 
earning capacity.  The evidence does not reflect any 
circumstances that place this veteran in a different position 
than other veteran's with a 70 percent rating.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993).  In other words, there 
has been no showing that the application of the regular 
schedular criteria is impractical.  The Board finds, 
therefore, that remand of the case to the RO for referral to 
the Director of the Compensation and Pension Service for 
consideration of an extra-schedular rating is not 
appropriate.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).


ORDER

A 40 percent rating for low back pain with degenerative 
changes is granted effective March 23, 2003, subject to the 
laws and regulations pertaining to the payment of monetary 
benefits.

The appeal to establish entitlement to a disability rating in 
excess of 10 percent for left knee pain with degenerative 
joint disease and limited flexion is denied.

A 20 percent rating for left knee pain with degenerative 
joint disease and limited extension is granted effective 
November 20, 2004, subject to the laws and regulations 
pertaining to the payment of monetary benefits.

The appeal to establish entitlement to a disability rating in 
excess of 10 percent for right hip pain is denied.




	                        
____________________________________________
	N. W. Fabian
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


